Citation Nr: 1233273	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to January 1952, from November 1954 to October 1957, and from October 1958 to October 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought on appeal.  Specifically, the July 2008 rating decision denied an increased rating for PTSD.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held on August 16, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

When the case was last before the Board in October 2011, the Board denied reopening of the Veteran's claim for service connection for bronchial asthma, and remanded the issue of entitlement to an increased rating for PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  Throughout the entire appeal period, the Veteran's PTSD symptomatology has included distressing recollections, distressing dreams, acting or feeling as if his trauma were recurring, physiological reactivity, avoiding trauma thoughts/conversations, an inability to recall important aspects of his trauma, sleep disturbance, irritability, poor concentration to a mild degree, hypervigilance, and exaggerated startle response, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and suicidal ideation, but does not show that the symptomatology associated with the Veteran's service-connected PTSD more closely approximates occupational and social impairment with deficiencies in most areas due to such symptoms as: suicidal ideation, illogical speech, neglect of personal appearance and hygiene, impaired impulse control, spatial disorientation, or inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in September 2007.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in July 2008.  

The duty to assist the Veteran has also been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file including private treatment records, VA treatment records, and service treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was most recently afforded a VA examination with respect to his claim for an increased rating for PTSD in November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2011 VA examination report is adequate.  The examiner reviewed the claims file, conducted an examination, provided the medical information addressing the rating criteria in this case, and as discussed in further detail below, responded thoroughly to the questions posed by the Board in its October 2011 remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board notes that in August 2012, after the supplemental statement of the case was issued, the Veteran submitted additional lay evidence along with a waiver of consideration of such evidence by the RO in the first instance.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2011). 

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its October 2011 remand.  Specifically, the October 2011 Board remand instructed the RO to provide the Veteran with a VA psychiatric examination to evaluate the nature and severity of the Veteran's PTSD, to include ascertaining the symptoms associated with the service-connected PTSD and any other nonservice-connected psychiatric disorder.  The Board finds that the RO has complied with the Board's instructions and that the November 2011 VA examination report substantially complies with the Board's October 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 . 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, at 509. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Initially, the Board observes that the Veteran has been diagnosed with PTSD, depressive disorder, and cognitive disorder, not otherwise specified.  The November 2010 and November 2011 VA examiners have specifically noted that the Veteran's PTSD symptoms are separate and distinct from his cognitive disorder symptoms.  Therefore, in distinguishing the instant case from Mittleider, the distinct symptomatology associated with the Veteran's cognitive disorder, not otherwise specified, will not be considered in the instant claim for an increased rating for PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that any such signs and symptoms be attributed to the service-connected condition.)  However, because the Veteran's depressive disorder has not been characterized as having distinct and separate symptoms from his PTSD, the Board will not distinguish between them and the PTSD symptomatology in this decision.  See id.  Thus, in light of the conflicting evidence, the Board will consider all psychiatric symptoms associated with the Veteran's depressive disorder and PTSD, but not his cognitive disorder, when adjudicating the claim of entitlement to a higher disability rating for PTSD. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 50 percent for his service-connected PTSD.

An October 2007 letter from the Veteran indicates that he has vivid and horrible nightmares, and he has serious reactions to loud noises.  He also has difficulty around people and cannot stand crowds or enclosed spaces.  

A December 2007 VA examination report notes that the Veteran has been married for 48 years to the same woman.  He indicated that he was not suicidal; however, he made one suicide attempt and thought about it seriously on two other occasions.  He also indicated that he had been admitted once because he wanted to kill someone else.  He still has bad dreams about Korea.  He also indicated that he gets disoriented and dizzy in bed.  Sometimes he thinks the door to his bedroom has moved.  When asked about hallucinations, he stated that he sees railroad tracks when he drives.  He stated that he has panic attacks but was unable to describe them.  He reportedly gets upset being around people.  It was noted that he used to be an alcoholic, but he stopped drinking in 1992.  He scored 14/30 on the Montreal Cognitive Assessment Test.  On examination his affect was appropriate and he was fully oriented; however, he could not execute any of the three visuospacial tasks.  He could only name two very common animals and could only recall one of four words after intervening tasks.  His total score suggested that he has some cognitive problems.  The Veteran indicated that he does most activities of daily living.  He stated that he shops, cleans the house, and does laundry with the help of his grandson.  The diagnoses were PTSD, alcohol abuse in remission, and cognitive disorder, not otherwise specified.  His GAF score was 40, indicative of major impairment in judgment and thinking.  The examiner stated that without the previous evaluation, it was not possible to tell how his level of functioning had worsened.  The examiner opined that the Veteran's cognitive impairment and mild tremor were probably not apparent when he was previously evaluated.  The examiner also noted that the Veteran had also lost some mobility.  The examiner suggested that the Veteran be given a neuropsychological examination and reevaluated at that time.  

A February 2008 letter from the Veteran's daughter-in-law notes that the Veteran does not sleep at night.  He awakens to any sound, and he paces the floors even during the day.  If he hears a helicopter, a loud bang, or anything that is remotely out of character around him, it causes him to jump, take cover, or lie in a fetal position.  He always checks his surroundings at any time of the day.  He often has flashbacks where he feels that he is still in a combat situation.  During such flashbacks, his family has to undertake a lot of effort to bring him out the flashback.  

A July 2008 private treatment record notes that the Veteran was seen for a chief complaint of depression.  The Veteran had a superficial self-inflicted laceration to his left wrist.  It had been reported by clinic personnel that there was some concern of suicidal ideation.  He firmly denied any suicidal ideation at this time, but stated that he had been under a lot of personal stress lately.  He contracted for safety and was discharged in stable condition.  

A March 2008 VA treatment record notes that the Veteran discussed an increase in distressing thoughts and nightmares regarding his time in the Korean War.  He also discussed having an increase in flashbacks and sensory arousal.  It was noted that his sleep pattern is interrupted by middle insomnia.  This deterioration in functioning was noted to be caused in part by the health difficulties of his wife.  The assessment was mild deterioration in arousal symptoms and flashbacks.  

An April 2008 VA treatment record notes that the Veteran was dealing with the terminal illness of his oldest brother.  The assessment was PTSD/grief reaction.

A July 2008 VA treatment record notes that the Veteran appeared very nervous, fidgety, and anxious.  When asked, the Veteran mentioned that he had been depressed lately and he was not feeling well.  When asked about the bandage on his left arm, he stated that he injured it cutting with a knife, and he did not have any intentions to take his life now.  He stated that he got in an argument with his daughter and cut his wrist the day before.  

An August 2008 VA treatment record notes that the Veteran kept his first appointment in four months.  He reported that he cut his wrist about three months earlier in the hospital parking lot.  He then walked into the emergency room and was assessed psychiatrically and released a couple of hours later.  

An October 2008 VA examination report notes that the Veteran stated that he was currently taking  Trazodone at bedtime for insomnia.  He denied any inpatient hospitalizations for the past year.  But, he reported visiting the emergency room in July 2008 because he tried to cut his wrists.  Additionally, his wife called 911 and he was brought in to the hospital.  According to the Veteran, he did not try to kill himself.  He was very desperate and depressed and he was trying to cut his left wrist.  He was not admitted.  He was discharged within a few hours.  The Veteran currently receives psychiatric treatment.  He denied any legal or educational history since December 2007.  He is retired and his wife is still supportive to him.  He still has problems with sleep.  He reported difficulty with his interest level and he has low energy and concentration.  His appetite is poor.  He has occasional suicidal thoughts but most of these were two to three months ago when his younger brother died from a heart attack.  He cut his left wrist and was treated in the emergency room.  The Montreal Objective Cognitive Assessment test revealed some cognitive limitation, although the examiner felt that the Veteran did not appear to be demented at the present time.  Mental status examination revealed that the Veteran was cooperative and approachable.  He looked very nervous but had good eye contact.  His speech was slurred a bit.  He described his mood as "depressed."  His affect was very anxious.  He denied current suicidal or homicidal ideation.  He avoids crowds and prefers to be alone.  He has some insight with fair judgment.  He has recurrent nightmares three to four times a week.  He currently feels very depressed and anxious, and he was sobbing at one point when he talked about his Korean War experience.  The examiner opined that the Veteran continues to have avoidant behavior, increased startle response, and some recurrent nightmares, which are due partly to his age, and partly to his anxiety.  He kicks during the night and has to sleep in a separate bed from his wife.  He has guilt over surviving.  The Veteran was diagnosed with PTSD, alcohol abuse in remission, and cognitive disorder, not otherwise specified.  His GAF score was 55.  The examiner stated that the Veteran continues to have moderate to severe symptoms of depression along with marked social impairment, increased nightmares and flashbacks, despite the support of his wife and family.  The examiner stated that because of his age, he seems to have some cognitive slowing, as his Montreal Objective Cognitive Assessment score was 19/30.

An October 2008 VA treatment record notes that the Veteran lives with his wife and grandson.  He stated that he does not like to be bothered with people because they get on his nerves.  He also stated that he does not sleep well and that he tried to commit suicide two months ago.  He indicated that he is currently okay, but that he is unable to sleep.  He requested to be seen again in two months.  His personal hygiene was determined to be normal.  On examination, he was cooperative, his speech was normal, and his mood was depressed.  His affect was congruent with his mood, and his thought process was normal.  There was no evidence of perceptual disturbances and his thought content was appropriate.  He did not exhibit suicidal or homicidal ideation or plan.  He was fully alert and oriented, his cognitive functioning was deemed adequate, and his insight and judgment were determined to be fair.  The assessment was PTSD and agoraphobia.  

A December 2008 VA psychiatry progress note notes that the Veteran has been married for 49 years.  He has three children.  Currently his daughter and grandson are living with him.  He stated that some days he will meet friends for coffee and they will discuss politicians.  Mental status examination revealed that he was casually dressed and groomed.  He had decreased eye contact and increased psychomotor activity.  His mood was depressed and anxious, and his affect was anxious.  His thought content was devoid of suicidal ideation, homicidal ideation, and hallucinations.  His thought process was circumstantial.  His insight was fair and judgment intact for self preservation.  His cognition was grossly intact.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  His GAF score was reported to be 45.

A March 2009 VA psychiatry progress note indicates that the Veteran reported being restless and angry about his claim.  He stated that he does not sleep well.  He dreams about being trapped or captured and nearly being killed.  He continues to meet friends for coffee.  He went to one depression and anxiety group.  He stated that he was more aggravated listening to the other participants.  His wife continues to deal with her own medical problems.  He likes having his daughter living with them.  Mental status examination revealed that the Veteran was casually dressed and groomed.  His speech was normal and his eye contact was decreased.  There was increased psychomotor activity and irritable mood.  His affect was angry and anxious.  There was no suicidal or homicidal ideation or hallucinations.  His thought process was determined to be fair, as was his insight.  His judgment was noted to be intact for self preservation.  His cognition was noted to be grossly intact.  The assessment was PTSD, depressive disorder not otherwise specified, and cognitive disorder not otherwise specified.  The Veteran's GAF score was listed as 48.  

An April 2009 VA psychiatry progress note indicates that the Veteran stated that he was not feeling well emotionally or physically.  His sleep varies.  He seemed more distracted and agitated.  He stated that he is aggravated with VA.  He may throw things and he frightens his wife.  Mental status examination revealed that the Veteran was casually dressed and groomed.  His speech was normal.  His eye contact was direct.  During the office he exhibited increased psychomotor agitation in that he was moving his arms or legs almost continuously during the office visit.  His mood was angry and his affect was constricted.  His thought content was devoid of suicidal or homicidal ideation, or hallucinations.  His thought process was noted to be focused on his VA claim.  His insight was noted to be fair.  His judgment was intact for self-preservation.  His cognition was grossly intact.  

In a letter from the Veteran's daughter, which was received in June 2009, she notes that the Veteran suffers from nightmares, flashbacks, anxiety, sleep difficulties, and startle response.  The letter further states that the Veteran often has panic attacks, which have gotten very bad in the past two years.  He has become depressed and talks to himself.  

In a June 2009 letter, the Veteran indicated that he has been put on more medicine for worsening symptoms.  He also stated that he has begun to notice an increase in nightmares, flashbacks, and difficulty sleeping.  

An August 2009 VA psychiatry attending note indicates that the Veteran's mood was dysphoric, and his energy was poor.  It was noted that he does not want to interact with others.  He may watch TV during the day.  It was further noted that his wife is dealing with medical problems and he is angry with VA about his claim.  The Veteran reported feeling hopeless about the present/future.  He has had thoughts about taking his life two or three times in the past month.  However, he denied a current plan.  On examination there was evidence of depression, psychosis, corrosive self image, financial problems, insufficient coping skills, chronic medical problems, and previous history of suicide attempts.  There was no evidence of alcohol and drug abuse, instability, or isolation.  It was noted that there was evidence of interpersonal loss, critical life events, hostile interpersonal environment, increased agitation and tension, and pervasive feelings of hopelessness/helplessness.  There was no evidence of apathy.  The Veteran was noted to have a social support system, economic security, spiritual resources, and obligation to others.  The Veteran was determined to be a low risk for suicide.  On mental status examination the Veteran was casually dressed and groomed.  His speech was normal and his eye contact was decreased.  His psychomotor activity was normal.  His mood was irritable and dysphoric.  His affect was constricted.  His thought content was devoid of suicidal or homicidal ideation, or hallucinations.  His thought process was noted to be circumstantial.  His judgment was intact for self preservation.  His cognition was grossly intact.  

A November 2009 VA treatment record notes that the Veteran remains upset with VA about his claim.  On mental status examination, the Veteran was casually dressed and groomed.  His speech was normal and his eye contact was decreased.  His psychomotor activity was decreased.  His mood was anxious and his affect was guarded.  His thought content was devoid of suicidal or homicidal ideation, or hallucinations.  His thought process was goal directed.  His judgment was intact for self preservation and his cognition was grossly intact.  

An October 2010 VA examination report notes that the Veteran reported being injured when he fell of the back of a truck during service in 1949.  He had no loss of consciousness but stated that he was kind of confused.  The examiner opined that this would represent a grade I concussion.  He had no medical care at the time, and stated that he had no further symptoms from it, and that was the end of it.  The Veteran complained of a history of headaches, and he was unable to remember when they began.  The examiner noted that there is no evidence of traumatic brain injury in the claims file.  The Veteran also complained of a history of sleep disturbances.  He reportedly hallucinates his grandson.  He further complained of a history of fatigue consistent with aging.  He indicated that he has mild memory impairment.  He described this in terms of forgetting where he put something.  He also forgets people's names, including his kids' names.  He denied any history of difficulty with executive functions, including goal setting, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, and decision making.  He has other problems with other cognitive abilities including decreased attention and difficulty concentrating.  He also admitted to problems with speed of information processing and he stated that his thinking has slowed down.  The examiner opined that there is no evidence of remote traumatic brain injury from his remote and minor grade I concussion.  The examiner found objective evidence of mild impairment of memory, attention, concentration or executive functions, resulting in mild functional impairment.  The examiner opined that this is consistent with age-related dementia.  The examiner noted that the Veteran is always oriented to person, time, place, and situation, and the current CT scan of the head was essentially normal.  The diagnostic impression was that there is no evidence for remote traumatic brain injury from his remote and minor grade I concussion.  The examiner further stated that the Veteran has a history of mild tension type headaches that are not related to his remote grade I concussion but are an incidental finding.  The examiner stated that all of the Veteran's current emotional signs and symptoms are attributable to PTSD and none are attributable to traumatic brain injury.

A November 2010 VA examination report notes that the Veteran was examined and the claims file and electronic VA medical records were reviewed.  The examiner stated that the Veteran's VA medical record reflects treatment for PTSD, depressive disorder not otherwise specified, and cognitive disorder not otherwise specified.  His recent GAF score was 52 in June 2010.  He is currently prescribed Lorazepam, quetiapine, and trazodone.  The Veteran reported that he has not worked since his last examination.  He reported that he last worked in 1991 in a shipping department of a factory.  He retired when the plant closed, and he has not worked since.  He stated that he denied having any physical fights or legal issues since his last examination.  His wife is in a nursing home and his daughter and grandson moved in to care for him.  He reported enjoying meeting with friends where they have coffee and doughnuts five days a week. He also reported enjoying "piddling" in the garage when it is warm.  He stated that he is close with his wife, his children, and his friends with whom he gets coffee.  He has frequent contact with all of these people.  

Mental status examination revealed that the Veteran was casually, cleanly, and appropriately dressed.  He was alert and grossly oriented.  His behavior was cooperative and his psychomotor activity was within normal limits.  His eye contact was good.  His speech rate, volume, and tone were unremarkable.  His communication was good.  His mood was anxious.  His affect was congruent and appropriate.  His thought process and content were unremarkable.  There were no signs of delusions.  He did not appear to be having hallucinations during the evaluation, but he reported a history of them.  He denied suicidal or homicidal ideation, plan, or intent.  He was a good historian, and there was no inappropriate behavior displayed during the evaluation.  

The Veteran reported that his mood over the past month has been "anxious" most days due to his wife being in and out of the nursing home and "wondering what the government is going to do."  He reported that he sometimes gets sad or down, but denied this recently.  He endorsed having panic attacks but with further discussion, the examiner felt that he was not actually having panic attacks.  He reported being unable to shut his bedroom door because when he lies in bed, the room starts spinning and he cannot find the door.  He also reported that he has seen his grandson standing in the doorway at 3:00am in a fatigue jacket; however, when he got up and looked around, no one was there.  He was unable to answer how often this occurs.  The examiner noted that the Veteran has a history of hallucinations in 1995, which predates his cognitive disorder diagnosis.  His appetite is poor and he has lost weight per his own report.  He has a good level of interest in things, but a low energy level, and an inability to physically due much.  He reported a difficulty falling and staying asleep.  He reported being independent with activities of daily living, and having no major problems with hygiene and self care.  He also reported having a poor memory and an inability to concentrate.  The examiner stated that the Veteran puts effort into not thinking about his trauma.  For example, he avoids war movies.  He denied markedly diminished interest in activities, feeling detached or estranged from others, and a restricted range of affect and a sense of foreshortened future.  The Veteran endorsed being hypervigilant and having exaggerated startle response.  The Veteran was given a Montreal Cognitive Assessment screen.  His score was 13/30, which indicates significant impairment.  The diagnoses were PTSD, in partial remission, cognitive disorder, and alcohol abuse in sustained full remission.  The examiner stated that the Veteran continues to report a number of PTSD symptoms that cause him clinically significant distress; however, the examiner also stated that the Veteran does not meet a full DSM-IV criteria for a diagnosis of PTSD at this time.  The examiner felt that the following symptoms can be attributed to PTSD:  distressing recollections, distressing dreams, acting or feeling as if his trauma were recurring, physiological reactivity, avoiding trauma thoughts/conversations, an inability to recall important aspects of his trauma, sleep disturbance, irritability, poor concentration to a mild degree, hypervigilance, and exaggerated startle response.  While hallucinations can be attributed to a dementia or cognitive disorder, the Veteran's complaints of hallucinations pre-date his cognitive disorder, so the examiner felt that the hallucinations are the result of his PTSD.  The examiner opined that difficulty with concentration due to PTSD alone would not cause the impairment seen on the cognitive ability test.  The examiner further opined that difficulty with concentration, thinking, and memory are mainly attributed to his cognitive disorder.  Additionally, the Veteran's inability to perform daily activities appears to be a recent development and is most likely attributable to his cognitive disorder.  Disorganized behavior such as his daughter finding him under the bed or fighting her when she tries to wake him as he is thinking she is an enemy is most likely attributed to his PTSD (acting/feeling as if the trauma were recurring) rather than a symptom of his cognitive disorder as his medical record indicates similar types of behavior prior to the onset of his cognitive problems.  Currently, the Veteran's PTSD alone is having a moderate impact on social and occupational functioning as reflected by his GAF score.  If he were working today, hypervigilance, intrusive recollections, general anxiety, and low frustration tolerance would likely moderately reduce efficiency and productivity as he would be easily distracted from the task at hand and would likely avoid any challenging activity.  Irritability and low frustration tolerance would likely impact communication effectiveness.  He reported a history of angry outbursts and making threats toward others.  Socially, the examiner stated that the Veteran has a close relationship with his wife and children.  He has a few friends he meets for coffee five days a week.  He reported that others complain of his irritability.  

An April 2011 VA treatment record notes that the Veteran reported feeling more anxious.  The Veteran was noted to always look nervous in session.  Specifically, it was noted that he will look around with an anxious look and pick at himself.  It was noted that his Lorazepam was increased.  It was also noted that the Veteran was not feeling hopeless about the present or future.  Within the last 30 days, the Veteran denied having any thoughts about taking his own life.  Mental status examination revealed that the Veteran was alert and oriented times four.  He was casually dressed and groomed.  His speech was normal.  His eye contact was direct.  His mood was anxious and his affect was constricted.  There was no suicidal or homicidal ideation, or hallucinations.  The Veteran's thought process was noted to be goal directed.  He was noted to have grossly intact cognition.  His judgment was intact for self preservation.  Another April 2011 VA treatment record notes that the Veteran's GAF score was 52.  

A July 2011 VA treatment record notes that the Veteran was attacked by a pit bull.  He did not know who owned the dog.  The Veteran felt that the incident was traumatic.  He stated that he was not having nightmares.  He stated that he hears someone calling out his name at night.  He lives with his daughter and he takes care of his wife.  He regularly goes out for coffee with friends.  The Veteran was not feeling hopeless about the present or future.  Within the last 30 days, he has not had any thoughts about taking his own life.  Mental status examination revealed that the Veteran was fully alert and his appearance was casual.  He had normal speech and direct eye contact.  His mood was anxious and his affect was normal.  His thought content was devoid of suicidal ideation or homicidal ideation.  His thought process was goal directed.  His judgment was noted to be intact for self preservation and his cognition was noted to be grossly intact.  

A November 2011 VA examination report notes that the Veteran is diagnosed with PTSD, cognitive disorder not otherwise specified, and alcohol dependence in sustained full remission.  The examiner stated that the Veteran's GAF score for his PTSD is 65 and his overall GAF is 45.  The examiner felt that it was possible to differentiate what portion of each symptom is attributable to different diagnoses.  The examiner opined that the following symptoms are attributable to the Veteran's PTSD:  anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and suicidal ideation.  Symptoms such as mild memory loss (such as forgetting names, directions, or recent events); impairment of short- and long-term memory (retention of only highly learned material, while forgetting to complete tasks); memory loss of close relatives, own occupation, or own name; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) appear to be related to his cognitive disorder not otherwise specified rather than his PTSD.  The examiner pointed out that the Veteran does not have a diagnosed traumatic brain injury.  The examiner opined that the Veteran's PTSD is having a mild impact on his social and occupational functioning, as reflected by his GAF score of 65 for PTSD.  Currently, his cognitive disorder not otherwise specified appears to be having a much more significant impact on his social and occupational functioning than his PTSD, as reflected by his overall GAF score of 45.  His alcohol dependence in full remission, and does not appear to be having a significant impact on his functioning at this time given its remission status.  The examiner felt that the alcohol dependence is not currently contributing to his overall GAF score of 45 or his GAF related to his PTSD of 65.  The examiner noted that the claims file was reviewed, to include the Veteran's electronic VA medical records.  The records note that the Veteran receives individual therapy for PTSD.  He has been married for 50 years and he described the relationship as okay.  The examiner pointed out that this is the Veteran's only marriage.  He stated that he sometimes goes off by himself into the garage until nighttime.  He reported that his relationship with his three children is good.  He sees two of them one or two times a week.  His daughter and grandson have been living with him for the past three to four years, and they help care for him and his wife, including doing chores and cooking.  The Veteran stated that he is not currently working.  He last worked in 1991 and does not remember the position or his employer.  He stated that he would have distressing recollections but otherwise was unable to identify how symptoms impacted his work functioning.  The Veteran reported that he has engaged in 20 or more physical fights.  He reported that his last fight was one year ago.  He reported that his mood over the past month has been "all right" most days.  He reported feeling down, sad, or blue some of the time, but that he takes a pill for that and does not get depressed or mad with his wife.  His level of interest in things is reportedly moderate.  His energy level is low most days.  The Veteran reported that he gets four hours of sleep a night on average but he takes medication for that, also.  He described a significant problem with memory.  He also described mild problems with attention and concentration.  He reported that he experiences suicidal and homicidal ideation but has no plan or intent to follow through.  He reported having auditory hallucinations one to two times a week; he indicated that his started after he left Korea and the examiner felt that these appear to be PTSD-related.  He reported having panic attacks once a month.  The Veteran requires assistance with most activities of daily living.  He has no problems with hygiene or self care.  He reported that his symptoms began shortly after Korea.  

The Veteran endorsed efforts to avoid activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, panic attacks, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, impairment of short- and long-term memory, memory loss for names of close relatives, own occupation or own name, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, suicidal ideation, and intermittent inability to perform activities of daily living.  The examiner stated that the Veteran continues to meet full DSM-IV criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's PTSD currently appears to have only a mild impact on his social and occupational functioning as reflected by his GAF score of 65 for PTSD.  The Veteran retired in 1991 and on previous examination he indicated that he had retired after the factory at which he had been working closed.  He stated that he stopped working after the plant closed, not as a result of his PTSD symptoms.  Therefore, the examiner felt that the Veteran's PTSD has no more than a mild impact on his work functioning.  Socially, the Veteran reported that he had been married for 50 years and stated the marriage is okay overall.  However, he noted that feelings of detachment and sleep disturbance have impacted the marriage.  He reported having good relationships with his two children and grandchildren, and stated that he spends time with friends several times a week.  Although he reported experiencing symptoms of PTSD that are subjectively distressing for him, the examiner felt that it does not appear that these symptoms have had more than a mild impact on his social or occupational functioning, which is the basis for the assignment of the GAF score of 65 for PTSD.  His PTSD symptoms include anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and suicidal ideation.  

The examiner further stated that the Veteran also meets the criteria for a diagnosis of cognitive disorder not otherwise specified, as reflected by deficits in his memory and executive functioning.  This examiner indicated that this diagnosis is also consistent with his score of 16/30 on the cognitive ability test.  The examiner opined that currently, the Veteran's cognitive disorder, not otherwise specified, appears to be having a much more significant impact on his social and occupational functioning that his PTSD, as reflected by his overall GAF score of 45.  His symptoms from the cognitive disorder include mild memory loss (such as forgetting names, directions or recent events), impairment of short- and long-term memory (retention of only highly learned material, which forgetting to complete tasks); memory loss for names of close relatives, own occupation or own name; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; and intermittent inability to perform activities of daily living (including maintenance of personal hygiene) appear to be related to his cognitive disorder, not his PTSD.  

The Veteran's PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence shows that the Veteran's service-connected PTSD symptoms have resulted in nightmares, flashbacks, irritability, hyperstartle response, hypervigilance, disturbances of mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, hallucinations, and suicidal ideation.  The foregoing symptoms are contemplated by the currently assigned disability rating of 50 percent. 

The Board notes that the overall symptomatology associated with the Veteran's PTSD does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  The medical evidence does not show that the Veteran has experienced symptoms due to his PTSD such as intermittently illogical, obscure, or irrelevant speech; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  The medical evidence does not reveal any evidence of spatial disorientation whatsoever.  The VA examination reports and treatment records consistently show that the Veteran is oriented to person, place, and time.  Furthermore, although the record shows that the Veteran suffers from depression, there is no indication that his depression affects his ability to function independently.  Instead, any symptoms of an inability to function independently have been linked to his cognitive disorder.  In addition, although the evidence shows that the Veteran is angry with VA and that he has thrown things and frightened his wife, he has never been noted to have impaired impulse control and there is no evidence of violence apart from the Veteran's report of most recently having a fight one year earlier.  Thus, the overall evidence shows that the Veteran's impulse control is good.  The medical evidence also shows that the Veteran has been adequately groomed, and that any impairment of grooming or hygiene is attributable to his cognitive disorder not otherwise specified.  The Board recognizes that there is some evidence of obsessional behavior.  In this regard, the Veteran's daughter and daughter-in-law have stated that the Veteran checks and rechecks windows and doors.  The Board also recognizes that the Veteran has been noted to have some mild psychomotor agitation.  However, the overall medical evidence of record consistently shows that the Veteran's speech is clear, spontaneous, and at other times, his psychomotor activity is unremarkable.  Finally, the evidence does reflect that the Veteran has depression.  However, the Board finds that the Veteran's symptoms are more accurately associated with his current 50 percent disability rating.  Finally, the evidence does not indicate that the Veteran may have difficulty in adapting to stressful circumstances (including work or worklike setting).  In reviewing the overall medical evidence, the Board finds that the Veteran's disability most closely approximates the assigned 50 percent disability rating.  In fact, the November 2011 VA examiner specifically noted that the present level of PTSD has only a mild effect on his social and occupational functioning, and that the majority of the Veteran's symptomatology stem from his cognitive disorder, not otherwise specified.   

To warrant a disability rating of 70 percent, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this case, the Board finds that the Veteran's disability does not warrant a higher disability rating of 70 percent.  The Veteran did not have any difficulties at work as a result of his PTSD, nor has he been found by any VA examiner to have occupational impairment which is more than mild as a result of his PTSD.

In regard to family and social life, the record shows that the Veteran tries to avoid most people.  He does not like crowds.  However, he has been married to the same woman for 50 years, and it is a relationship he describes as "okay."  He also reported having a good relationship with two of his children and his grandchildren.  Moreover, he goes to coffee with some friends five days a week.  Thus, in reviewing the record, it is clear that the Veteran has social impairment; however, it does not establish that the Veteran has an inability to maintain or establish relationships.  In sum, the overall evidence of record reflects that the Veteran's social impairment is taken into account by the currently assigned 50 percent disability rating. 

As for evidence regarding work relationships, the record shows that the Veteran stated that he retired from his last job in 1991 when the plant closed, and not due to difficulties working as a result of his PTSD.  In any event, the Board finds that any of the Veteran's difficulties with work are taken into account by the 50 percent disability rating.  As noted above, the most recent VA examiner opined that the Veteran's PTSD would only caused a mild effect in a work setting.  As such, the Board finds that the Veteran's symptoms are more accurately associated with the 50 percent disability rating. 

In light of the above, the Board finds that the evidence does not warrant a disability rating in excess of 50 percent.  Although the Veteran had shown social and occupational impairment to include social isolation, possible difficulty in adapting to stressful circumstances, and depression, the overall symptomatology experienced by the Veteran is more akin to the criteria for the 50 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board further observes that the next higher disability rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology approximates a 100 percent disability rating.  In this regard, the Board notes that the medical evidence does not contain evidence which supports a finding that, due to his PTSD, the Veteran has gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, his overall symptomatology more closely approximates the schedular criteria for the 50 percent disability rating. 

In this case, the Veteran has been assigned a GAF for his PTSD of 65.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  This matches with the November 2011 VA examiner's opinion that the PTSD is causing no more than mild social and occupational impairment.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Nevertheless, the Board finds probative that the Veteran has not demonstrated the majority of the symptoms listed in the rating criteria for a 70 percent rating under Diagnostic Code 9411 or the majority of the symptoms listed in the GAF scale for serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting).  The Board is aware that the symptoms listed under the 70 percent disability rating and in the GAF scale are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings associated with the reported GAF scores, shows that the Veteran's PTSD symptoms more nearly approximate a mild to moderate occupational and social impairment, and do not equal or more nearly approximate the criteria for a 70 percent disability rating. 

In reaching this conclusion, the Board acknowledges the Veteran's belief that his PTSD symptoms are more severe than the current disability evaluation reflects.  The Board also acknowledges the Veteran's daughter-in-law's August 2012 statement that the Veteran experiences nightmares, anger outbursts, anxiety, irritability, hopelessness, and difficulty with memory.  In that statement, the Veteran's daughter-in-law also stated that since his house burned down on November [redacted], [redacted], the Veteran's nightmares and anxiety have increased.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran and his family are competent to provide evidence regarding his symptomatology and what his family members can observe about his behavior, and the Board has addressed the Veteran's reported symptoms and his family's report of his symptoms in this decision, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  In addition, the November 2010 and November 2011 VA examiners were able to differentiate between the symptomatology associated with the service-connected PTSD and the nonservice-connected cognitive disorder, not otherwise specified.  Moreover, the most recent VA examination in November 2011 was conducted subsequent to the house fire described by the Veteran's daughter-in-law in her August 2012 statement.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements and his family members' statements regarding his increased psychiatric symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of an increased disability rating in excess of 50 percent for PTSD.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describe ratings for mental disorders, but the Veteran simply does not exhibit those symptoms.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not show that the Veteran has required frequent hospitalizations for his service-connected disability.  He has been hospitalized for depression or suicide attempt, but not frequently.  In addition, there is nothing in the record which suggests that the above condition markedly impacted the Veteran's ability to work.  In a statement, the Veteran explained that he retired from his job when the plant closed, and that he did not have difficulty while working as a result of his PTSD.  The evidence does not suggest that the Veteran's PTSD has a marked impact on his ability to work.  In fact, the most recent VA examiner opined that the Veteran's PTSD would only cause a mild effect on occupational functioning.  While it is undisputed that the disability has resulted in at least one hospitalization and it mildly affects the Veteran's employment, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Therefore, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

A rating in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


